     Case 2:19-cv-04712-AB-ADS Document 34 Filed 07/28/20 Page 1 of 2 Page ID #:4915



 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11    JONATHAN DAVEILO DUKE,                      Case No. 2:19-04712 AB (ADS)

12                               Petitioner,

13                               v.               ORDER ACCEPTING
                                                  REPORT AND RECOMMENDATION OF
14    JOSIE GASTELO,                              UNITED STATES MAGISTRATE JUDGE
                                                  AND DISMISSING CASE
15                               Respondents.

16

17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of

18    Habeas Corpus [Dkt. No. 1], all the records and files herein, along with the Report and

19    Recommendation dated June 24, 2020 of the assigned United States Magistrate Judge

20    [Dkt. No. 32], and Petitioner’s Objections to Report and Recommendation of United

21    States Magistrate Judge [Dkt. No. 33]. The Court has engaged in a de novo review of

22    those portions of the Report and Recommendation to which objections have been made.

23          Accordingly, IT IS HEREBY ORDERED:

24          1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.
     Case 2:19-cv-04712-AB-ADS Document 34 Filed 07/28/20 Page 2 of 2 Page ID #:4916



 1                No. 32] is accepted;

 2          2.    The Petition is dismissed without prejudice; and

 3          3.    Judgment is to be entered accordingly.

 4

 5    DATED: July 28, 2020                   _______________________________
                                             THE HONORABLE ANDRÉ BIROTTE JR.
 6                                           United States District Judge

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               2
